228 F.2d 909
ESTATE OF Charles D. CHANDLER, Deceased, Margaret Chandler Bush, Executrix, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Helen OTT, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.John W. BUSH, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.Margaret C. BUSH, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12457.
No. 12458.
No. 12459.
No. 12460.
United States Court of Appeals Sixth Circuit.
December 3, 1955.

Geo. E. H. Goodner, Dewey R. Roark, Jr., Washington, D. C., for petitioners.
H. Brian Holland, Ellis N. Slack, John Potts Barnes, Wernon F. Weekley, A. F. Prescott, Louise Foster and Harry Marselli, Washington, D. C., for respondent.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case was heard upon the record, briefs and arguments of counsel for the respective parties;


2
And it appearing that the Tax Court found that the acquisition and cancellation in 1946 by the corporation Chandler-Singleton Company, of which the petitioners were stockholders, of one-half of its capital stock was done at such a time and in such a manner as to make the cancellation and distribution of cash to the stockholders essentially equivalent to the distribution of a taxable dividend to the extent of $58,027.91; Sec. 115(g), Internal Revenue Code of 1939, 26 U.S. C.A. § 115(g);


3
And in the opinion of the Court such finding being a finding of fact which is sustained by the evidence and is not clearly erroneous; Rheinstrom v. Conner, 6 Cir., 125 F.2d 790; Holloway v. Commissioner, 6 Cir., 203 F.2d 566; Woodworth v. Commissioner, 6 Cir., 218 F.2d 719; United States v. United States Gypsum Co., 333 U.S. 364, 394-395, 68 S.Ct. 525, 92 L.Ed. 746; Sec. 7482(a) Internal Revenue Code of 1954, 26 U.S. C.A. § 7482(a);


4
It is ordered that the judgment of the Tax Court be affirmed.